Filed 9/8/16 In re A.P. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re A.P., a Person Coming Under the Juvenile Court                                         C078707
Law.

THE PEOPLE,                                                                         (Super. Ct. No. 69612)

                   Plaintiff and Respondent,

         v.

A.P.,

                   Defendant and Appellant.




         Minor A.P. appeals from the juvenile court’s dispositional orders committing him
to 360 days at the San Joaquin County Camp. Appointed counsel for A.P. has asked us to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Having reviewed the record as required by
Wende, we affirm the juvenile court’s orders.




                                                             1
                                     BACKGROUND
        In July 2012, a juvenile wardship petition was filed against A.P. in Alameda
County, charging him with one count of home invasion robbery in concert (Pen. Code,
§§ 211, 213, subd. (a)(1)(A))1 and one count of first degree burglary (§ 459). The
petition also alleged a firearm enhancement (§ 12022, subd. (a)(1)) as to each count.
Following his admission to the burglary count, A.P. was adjudged a ward of the court and
committed to the care, custody, and control of the probation officer for placement. In
October 2012, the matter was transferred to San Joaquin County for wardship
supervision.
        In June 2013, A.P. admitted to violating the terms and conditions of his probation
by committing first degree burglary. The juvenile court revoked and reinstated probation,
and ordered A.P. to serve 130 days in the Juvenile Justice Center.
        In June 2014, A.P. admitted to violating the terms and conditions of his probation
by failing to obey all orders of the juvenile court, attend school and substance abuse
counseling, refrain from using illegal drugs, and follow the directives of the probation
officer and school officials. The juvenile court revoked and reinstated probation, and
ordered A.P. to serve 60 days in the Juvenile Justice Center and complete a substance
abuse program.
        In September 2014, A.P. admitted to violating the terms and conditions of his
probation by failing to obey all orders of the juvenile court, attend school, successfully
complete the Reconnect Program, and refrain from using illegal drugs. The juvenile
court revoked and reinstated probation, and ordered A.P. to serve 15 days in the Juvenile
Justice Center with an additional 60 days suspended on the condition he complete the
Reconnect Program.




1   Further undesignated statutory references are to the Penal Code.

                                              2
       In December 2014, A.P. admitted to violating the terms and conditions of his
probation by resisting, delaying, or obstructing a peace officer (§ 148, subd. (a)(l)), and
by failing to obey reasonable directives of his guardian and probation officer, attend
school daily and not be suspended or excluded by reason of misconduct, complete
the Reconnect Program, and obey all orders of the juvenile court. The juvenile court
revoked and reinstated probation, and ordered A.P. to serve 60 days in the Juvenile
Justice Center with an additional 60 days suspended on the condition he complete the
Reconnect Program. The court also ordered A.P. committed to the electronic monitoring
program 60 days following his Juvenile Justice Center commitment.
       In January 2015, A.P. admitted to violating the conditions of his probation by,
among other things, failing to abide by all instructions of the juvenile court, EMP Officer,
probation officer, and school officials; complete the Reconnect Program; refrain from
using or possessing controlled substances; attend school daily and not be suspended or
excluded by reason of misconduct; and comply with the home detention program.
The juvenile court revoked and reinstated probation. In accordance with the
recommendation of the probation department’s administrative screening committee,
the juvenile court ordered A.P. to serve 360 days at the San Joaquin County Camp with
30 days on electronic monitoring following completion of commitment.2
       Defendant filed a timely notice of appeal.




2 Minor’s counsel objected to the administrative screening committee’s making a
recommendation to the juvenile court regarding the appropriate disposition of this case.
Minor’s counsel, however, failed to cite any authority demonstrating that it was improper
for the juvenile court to consider the screening committee’s recommendation. Our
research has not revealed any authority that would justify reversal of the juvenile court’s
dispositional order on this basis.

                                              3
                                       DISCUSSION
       We appointed counsel to represent A.P. on appeal. Counsel filed an opening brief
that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) A.P. was advised by counsel of his right to file a supplemental brief
within 30 days from the date the opening brief was filed. To date, A.P. has not filed a
supplemental brief. Having undertaken an examination of the entire record pursuant to
Wende, we find no arguable error that would result in a disposition more favorable to
A.P. Consequently, we affirm.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.




                                                        /s/
                                                  Duarte, J.



We concur:



     /s/
Nicholson, Acting P. J.




     /s/
Renner, J.




                                              4